                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION


IN RE OAKLAND MEDICAL CENTER, LLC
d/b/a DOCTOR’S HOSPITAL OF MICHIGAN
       Debtor,

YATINDER SINGHAL,
     Appellant,                                                  Case No. 18-12147

v.

BASIL SIMON, as Trustee                                           HON. AVERN COHN
      Appellee.
___________________________________/

MEMORANDUM AND ORDER ADOPTING BANKRUPTCY COURT’S REPORT AND
                 RECOMMENDATION (Doc. 11)
                                   I. INTRODUCTION
        This is a bankruptcy case. Basil Simon, as trustee of the Oakland Physician

Medical Center, LLC Liquidation Trust (“Trustee”), sued Yatinder Singhal (“Singhal”) in

bankruptcy court (Adv. Doc. 102).1 The second amended complaint contains seven

counts:

           Count I: Re-characterization of Any Advances by Defendant
           Count II: Fraudulent Transfers (11 U.S.C. §§544, 548, 550, 551)
           Count III: Avoidance of Fraudulent Transfers (MCL §§566.31 et seq.)
           Count IV: Breach of Statutory Duty (MCL 450.4401 et seq.)
           Count V: Conversion – Common law and Statutory (MCL 600.2919)
           Count VI: Equitable Subordination (11 U.S.C. §510)
           Count VII: Claim Disallowance (11 U.S.C. § 502)




1
    Case Number 16-05120-mlo.
                                            1
(Adv. Doc. 102). Singhal objected to bankruptcy court jurisdiction and filed a motion to

withdraw the reference, which the Court granted as to the Count IV (Breach of Statutory

Duty) and Count V (Conversion). Specifically, the Court said:

      Singhal has the right to withdraw Counts IV and V because they are “non-
      core” proceedings that entitle him to an Article III court determination.
      However, this Court has the authority to direct the bankruptcy court to
      “recast its judgment as to [the] claims as proposed findings of fact and
      conclusions of law, which the district court shall review de novo.”
      Waldman v. Stone, 698 F.3d at 910, 922 (2012); see also Fed. R. Bankr.
      P. 9033(d); 28 U.S.C. § 157.

(Doc. 10). Accordingly, the bankruptcy court filed a report and recommendation

(“R&R”) regarding the withdrawn claims. (Doc. 11). The bankruptcy court’s R&R

recommends: (1) granting summary judgment in favor of Trustee on Count V

(Conversion) in the amount of $1,078,500.00; (2) granting summary judgment in

favor of Singhal on Count V (Statutory Conversion); and (3) denying Singhal’s

summary judgment motion on Count IV (Breach of Statutory Duty). (Doc 11).

      Singhal filed objections relating to the bankruptcy court’s R&R, specifically, the

portion that recommends granting summary judgment on the common law conversion

claim. (Doc. 12). Because there are no objections before the Court as to the R&R’s

other findings, the Court adopts that portion of the R&R verbatim; summary judgment in

favor of Singhal on Count V (Statutory Conversion) is GRANTED, and Singhal’s

summary judgment motion on Count IV (Breach of Statutory Duty) is DENIED. The

Court need only decide Singhal’s objections to the common law conversion claim.

      The Court held oral argument on the issue of common law conversion. The

Court noted that although Singhal says he is entitled to dispute “the quantum of

damages for which [he] would be liable,” he did not submit evidence (or even argument)

                                            2
that contests the amount of damages shown by Trustee. (Doc. 12). Accordingly, the

Court permitted Singhal to submit supplemental briefing for the purposes of disputing

damages. Singhal submitted a supplemental brief (Doc. 16), and Trustee filed a

responsive brief. (Doc. 17).

       Now before the Court is the bankruptcy court’s R&R and the related objections.

(Docs. 11, 12, 13, 16, 17). For the following reasons, the bankruptcy court’s R&R is

adopted in full; Trustee’s motion for summary judgment for common law conversion in

the amount of $1,078,500.00 is GRANTED.

                                    II. BACKGROUND
       Oakland Physicians Medical Center, LLC, d/b/a Doctor’s Hospital of Michigan,

operated a student program that accepted students from different medical schools for

clinical rotations. In return, the medical schools agreed to compensate the Trustee,

which was memorialized by several contracts. Relevant here were the Ross University

School of Medicine (“Ross”) agreement and the Windsor University School of Medicine

(“Windsor”) agreement.2

       At all relevant times, Singhal was a member of Trustee’s board of directors.

Also, Singhal held a 50% interest in two corporate entities with other doctors: American

Medical Education Group, LLC (“AMEG”) and DHOM Education. Although Singhal was

not authorized to “take action on behalf of the [Trustee] in his [] individual capacity

except pursuant to specific authorization by the Board of Directors,” Singhal redirected

payments under the Ross and Windsor agreements to AMEG and DHOM. (Doc. 11, p.

10). Singhal’s actions redirecting payments to AMEG and DHOM—in which he had a


2
 The details of these agreements are discussed in the bankruptcy R&R and do not
need to be repeated here.
                                              3
50% interest—that the Trustee was entitled to under the Ross and Windsor

agreements, forms the basis for Trustee’s common law conversion claim.

                            III. BANKRUPTCY COURT’S R&R
       The bankruptcy court found no evidence that Singhal had board approval to

redirect the payments under the Ross and Windsor agreements. The R&R discusses

Singhal’s deposition, which Singhal says creates an issue of material fact. The R&R

illustrates that nothing Singhal said evidences that he had authorization to redirect the

payments. See (Doc. 11, p. 11–12).

       The R&R also addresses the issue of missing board minutes. There are no

meeting minutes for the board from October 17, 2011 to December 21, 2012 and from

May 13, 2013 to November 27, 2013. There is no evidence that suggests board

approval is contained in the missing minutes, however, there is evidence that neither

AMEG nor DHOM had authorization to redirect payments. (Doc. 11, p. 13). The R&R

says that Singhal cannot point to the absence of evidence to create a factual dispute,

especially when there is affirmative evidence to the contrary.

       The R&R engages in a detailed legal discussion and concludes that Singhal’s

redirection of payments (and/or the right to payments) constitutes common law

conversion.

                             IV. SINGHAL’S OBJECTIONS
       Singhal has six objections to the R&R. (Doc. 12). First, Singhal takes issue with

the R&R’s conclusion that he waived his right to dispute the amount of damages stated

in Trustee’s motion. Singhal says that he did not need to argue damages to preserve

his right to do so later.




                                             4
       Second, Singhal says that the R&R failed to follow proper standards for summary

judgment. Singhal says that the bankruptcy court made evidentiary determinations,

which should be left to a jury.

       Third, Singhal says that the R&R erred in finding that his testimony regarding

board approval did not create a genuine issue of material fact. He says that the record

shows that he received approval from the Board of Directors, or at least, there is a

genuine issue of fact regarding whether he had board approval.

       Fourth, Singhal takes issue with the R&R’s conclusion that the redirection of

payments from Ross and Windsor to AMEG and DHOM constituted common law

conversion. He says that the bankruptcy court did not cite any cases where the right to

payments constituted common law conversion. In addition, he says that because no

specific money can be traced to him, he cannot be liable for common law conversion.

       Fifth, Singhal says that the R&R erred in rejecting his in pari delicto defense. He

says that Trustee’s argument—that conversion was not a crime—was insufficient to

defeat his in pari delicto defense.

       Sixth, Singhal says that the R&R erred in concluding that he owed damages to

Trustee for conversion in the amount of $1,078,500.00. He also says the Trustee

settled $490,000 of the $1,078,500.00 claim with one of his business partners, and as a

result, a judgment for $1,078,500 is erroneous and entitles Trustee to double recovery.

                                  V. APPLICABLE LAW
       In Michigan, “[i]t is a familiar principle that the agents and officers of a corporation

are liable for torts which they personally commit, even though in doing so they act for

the corporation, and even though the corporation is also liable for the tort.” Warren Tool

Co. v. Stephenson, 11 Mich.App. 274, 300 (1968) (citing Zaino v. North Woodward

                                              5
Construction Company, 355 Mich. 425, 429 (1959); Allen v. Morris Building Company,

360 Mich. 214, 218 (1960); Wines v. Crosby & Co., 169 Mich. 210, 214 (1912); Bush v.

Hayes, 286 Mich. 546, 549 (1938); Hempfling v. Burr, 59 Mich. 294, 295 (1886)). Thus,

“[c]orporate officers are not excused from personal liability for the conversion of other

people’s property simply because the corporation benefits from the wrong and because

the corporate officers realize no personal profit from their acts of conversion.” Id. at

300–301. (citing Bush 286 Mich. at 549; Hirsch v. Philly, 4 N.J. 408, 73 A.2d 173, 177

(1950)); see also Courtney W. Franks, Analyzing the Urge to Merge: Conversion of

Intangible Property and the Merger Doctrine in the Wake of Kremen v. Cohen, 42

HOULR 489 (2005) (stating “a person can be held liable to the true owner of stolen

personal property for conversion notwithstanding that he or she acted in the utmost

good faith . . .”).

        Common law conversion in Michigan is defined as “any distinct act of domain

wrongfully exerted over another’s personal property in denial of or inconsistent with the

rights therein.” Foremost Ins. Co. v. Allstate Ins. Co., 439 Mich. 378, 391 (1992) (citing

Nelson & Witt v. Texas Co., 256 Mich. 65, 70 (1931); Thoma v. Tracy Motor Sales, Inc.,

360 Mich. 434, 438 (1960); Citizens Ins. Co. v. Delcamp, 178 Mich.App. 570, 575

(1989)). “The act of dominion is wrongful when it is inconsistent with the ownership

rights of another.” Armstrong v. O’Hare, Case No. 08-118283, 2014 WL 1614474 at *4

(April 22, 2014) (citing Check Reporting Servs. Inc. v. Mich. Nat’l Bank-Lansing, 191

Mich.App. 614, 626 (1991)).

        “Initially . . . conversion was limited to tangible property.” Franks, supra, at 498.

“However, few will now dispute that intangibles have value, and the other reasons for


                                               6
denying recovery for converted intangibles are holdovers from the old pleading

requirements—hardly valid reasons to deny recovery today.” Id. (quoting Val D. Ricks,

The Conversion of Intangible Property: Bursting the Ancient Trover Bottle with New

Wine, 1991 BYU L. Rev. 1681, 1700 (1991)).3 Thus, the property at issue here can be

the subject of a conversion claim, regardless of whether the Court considers it as the

taking of monies (tangible), or a right to payment (intangible). See Warren Tool Co., 11

Mich.App. at 300 (holding that a negotiable instrument may be the subject of conversion

and that diverting a right to payment can amount to conversion of a personal property

interest).

       As to damages, if one joint tortfeasor pays “a lump sum in exchange for a

release, and a judgment is subsequently entered against the non-settling tortfeasor, the

judgment is reduced pro tanto by the settlement amount.” Markley v. Oak Health Care

Investors of Coldwater, Inc., 255 Mich.App. 245 (2003). This principle is known as the

common-law rule of “setoff.” See Id. However, the common-law rule of setoff has

“generally [] been abrogated in Michigan.” K.S. v. Detroit Public Schools, 153 F.Supp.3d

970, 982 (E.D.Mich. 2015). Also, applying the setoff rule presupposes that the parties

are joint tortfeasors, and that the settlement reached as to one party amounts to a

parallel claim against the non-settling party.

       Michigan courts have said that the general rule prohibiting unjust enrichment by

“double recovery” is not offended simply because there may be “some overlap” between

co-defendant’s conduct. Id. On the contrary, Michigan courts have recognized that



3
  For a discussion on the evolution of common law conversion principles in Michigan,
see Aroma Wines & Equip., Inc. v. Columbian Distribution Servs., Inc., 497 Mich. 337
(2015).
                                                 7
“there is no rigid rule against overcompensation,” and “making tortfeasors pay for the

damages they cause can be more important than preventing overcompensation.” Id.

                                     VI. DISCUSSION
                                     A. First Objection
       Singhal objects to the R&R’s conclusion that he waived the right to dispute the

amount of damages relating to Trustee’s conversion claim. Singhal concedes that he

did not contest the specific dollar amounts, but says that he is nonetheless entitled to

dispute the amount of damages for which the bankruptcy court found him liable. (Doc.

12, p. 2). However, Singhal does not go on to say why the damages calculation was

erroneous. Even in his supplemental briefing, Singhal focuses on what was done with

the money after the alleged conversion took place. (Doc. 16). As stated in the legal

discussion above, what Singhal did with the money after the conversion, even if it was

for the benefit of AMEG, or even the Trustee, is immaterial as to whether he can be

found liable for conversion.

       The Court need not decide whether Singhal waived his right to contest damages,

because he has failed to submit relevant evidence that would dispute the damages

calculation. To the extent that the remaining objections dispute damages, the Court will

consider each objection—without deciding that the argument has been waived.

                               B. Second and Third Objections
       Singhal says that the bankruptcy court failed to follow the proper standards for

summary judgment. Singhal says that the R&R failed to recognize that evidence

determinations are not to be made by the judge, but rather, by the jury. Further, Singhal

says that even if the bankruptcy court did apply the appropriate standard, it improperly

determined that there was no genuine issue of material fact.


                                             8
      The R&R contains an accurate discussion of the applicable standard for

summary judgment. The Court agrees with the R&R; Singhal cannot advance pure

legal argument that the missing board minutes may contain favorable evidence that

would create a factual dispute. He has not submitted any evidence of board approval,

thus, the bankruptcy court did not improperly weight the credibility of evidence, as

Singhal suggests. Instead, the bankruptcy court properly noted that the absence of

evidence, in this case, is not enough to create a reasonable dispute of fact.

      Singhal references a letter, dated Wednesday, February 6, 2013, which he wrote

requesting that all payments be redirected to AMEG. In the letter, he states that the

redirection of payments was decided by the Board of Directors “earlier this week.” (Adv.

Doc. 102). While it is true Singhal represented in his letter that he had board

authorization to redirect the funds, there is no evidence that such Board Approval was

actually given. The issue here isn’t whether Singhal redirected payments under the

guise of board approval, the issue is whether board approval was given.

      Accordingly, Objection #2 and #3 are overruled.

                                   D. Fourth Objection
      Singhal says that the R&R erred in concluding that the redirection of payments

from Ross and Windsor to AMEG and DHOM constituted common law conversion. In

support of this objection, Singhal makes several arguments, which are as follows:

      First, Singhal says that the R&R “cites no case where redirecting an intangible

such as the right to payment, or the payments themselves constitutes common law

conversion.” (Doc. 12, p. 7). This is untrue. The bankruptcy court cites Tuuk v.

Anderson, 21 Mich. App. 1, 13–14 (1969) and Warren Tool Co. v. Stephenson, 11 Mich.



                                            9
App. 274, 298, (1968), which support the proposition that “intangible personal property

can be the subject of conversion.” (Doc. 11, p. 15).

       Second, Singhal says that “there must be proof that the intangible personal

property is connected to something tangible.” (Doc. 12, p. 7). Singhal then cites Warren

and Tuuk, which relate intangible personal property rights to a (tangible) negotiable

instrument. However, the Ross and Windsor agreements are analogous to the

negotiable instruments at issue in Warren and Tuuk. Additionally, the right to payment

can be connected to money, which is tangible property. Singhal’s attempts to contrast

Warren and Tuuk are not persuasive.

       Third, Singhal says that “students are not property and Singhal could not have

exercised ownership or control over them.” (Doc. 12, p. 7). This argument has no merit.

As stated above, the property at issue is the right to payment, and money owed, under

the Ross and Windsor agreements. The issue before the Court is not whether Singhal

stole medical students.

       Fourth, Singhal says that Trustee failed to prove that money was “entrusted to

his care,” which he says is a legal requirement. (Doc. 12, p. 7). In support of this

argument, Singhal cites to Lawsuit Financial, LLC, v. Curry, 261 Mich. App. 579 (2004).

However, in Lawsuit Financial the court held that “plaintiff failed to state a claim for

common law conversion because it failed to allege that defendant[’s] initial exercise of

domain over the property was in fact wrongful.” 261 Mich.App. at 591–592. But that is

not the case here. Here, Trustee alleged that the redirection of payments (the initial

exercise of domain over the property) was wrongful (i.e. Singhal did not have board

approval). Further, contrary to Singhal’s argument, the law does not require monies be


                                             10
“entrusted to a person” before they can be held liable for common law conversion. See,

e.g. Aroma Wines & Equip., Inc. v. Columbian Distribution Servs., Inc., 497 Mich. 337,

346 (2015).

       Fifth, Singhal says that Trustee failed to trace the money transferred from Ross

and Windsor to AMEG and DHOM. However, tracing converted money back to Singhal

is a requirement of a statutory conversion claim, not a common law conversion claim.

See Aroma Wines, 497 Mich. at 358. Redirecting payments that were owed to the

Trustee is enough to constitute common law conversion.4

       Lastly, Singhal says that he is a separate and distinct entity from AMEG and

DHOM, which are not a party to this case, and without piercing the corporate veil, he

cannot be held liable.5

       As stated above, in Michigan, “[i]t is a familiar principle that the agents and

officers of a corporation are liable for torts which they personally commit, even though in

doing so they act for the corporation, and even though the corporation is also liable for

the tort.” Warren, 11 Mich.App. at 300. “Corporate officers are not excused from

personal liability for the conversion of other people’s property simply because the

corporation benefits from the wrong and because the corporate officers realize no

personal profit from their acts of conversion.” Id. at 300–301. Thus, Singhal is not



4
  “Money is treated as personal property and may support a conversion claim if there is
an obligation to deliver the money in question, and if the money is identifiable.” CH
Holding Co. v. Miller Parking Co., 534 B.R. 308, 318 (E.D. Mich.2015) (quoting Dunn v.
Bennett, 303 Mich.App.767, 778 (2013)).
5
  This is not an objection, but instead a new argument that was not before the
bankruptcy court. Thus, the argument has been waived. See Murphy v. P&G Co., 695
F.Supp.2d 600, 603 (E.D. Mich. 2010); Humphrey v. U.S. AG Office, 279 Fed. Appx.
328, 331 (6th Cir. 2008). Nevertheless, the Court will address the merits of the
objection.
                                             11
protected by the corporate veil, under these circumstances, for committing the tort of

common law conversion.

                                     E. Fifth Objection
    Singhal says that the bankruptcy court erred in rejecting his in pari delicto defense.

He says that the bankruptcy court should have upheld his defense because Trustee

only contested one element of the defense.6 The in pari delicto defense has two

requirements:

    1. The plaintiff’s conduct must be prohibited or almost entirely prohibited under a
       penal or criminal statute; and

    2. A sufficient causal nexus must exist between the plaintiff’s illegal conduct and the
       plaintiff’s asserted damages.

Orzel v. Scott Drug Co., 449 Mich. 550, 539 (Mich. 1995) (emphasis added). Singhal

says that larceny by conversion, M.C.L. 750.362, is a crime, then cites In re B & P Baird

Holdings, Inc., 591 Fed. Appx. 434, 442–443, (6th Cir. 2015). However, Baird dealt with

the in pari delicto defense and pleading requirements. Id. (stating that a proposed

pleading amendment could not be denied as “futile” if the underlying wrongful conduct

regarding the in pari delicto defense had not been established). Singhal makes no

logical connection between the cited case, or the fact that conversion is a crime, and his

defense of in pari delicto.

       In pari delicto is a Latin phrase that roughly translates to “in equal fault.” The

defense of in pari delicto arises when both parties in a civil action have committed

wrongdoing. Thus, for Singhal to succeed on a defense of in pari delicto, he must show


6
  Debtor claimed that Michigan’s wrongful conduct rule, or the in pari delicto defense, is
not applicable unless a criminal or penal statute is involved. (Adv. Doc. 121, p. 13),
(citing Orzel v. Scott Drug Co., 449 Mich. 550, 561; (1995) (“the conduct must be
prohibited or almost entirely prohibited under a penal or criminal statute”).
                                             12
that the Trustee engaged in some wrongful conduct. He has not. Accordingly,

Objection #5 is overruled.

                                     F. Sixth Objection
       The Court interprets Objection #6 as an extension of Objection #1. Singhal

disputes the award of damages (again, saying he never waived his right to do so).

Singhal says that the bankruptcy court erred in concluding that he could be held liable in

conversion for the amount of $1,078,500. Singhal says that the damages should be

setoff by the fact that Dr. Hemady received $490,000 from AMEG, which was eventually

settled with the Trustee for $250,000 (Adv. Doc. 113, p. 15). He says that the R&R

incorrectly calculated damages, and that he can only be held liable for $514,200.7

Singhal supports this argument by citing law that says joint and several liability is an

impermissible remedy for common law conversion.

       However, Singhal’s objection misses the mark. The evidence shows that Singhal

alone was responsible for converting the Trustee’s money (and/or right to payments).

See e.g., (Doc. 11, p. 8) (citing Adv. Doc. 102, Ex. D; a letter from Singhal instructing

Ross to redirect all payments to AMEG.). Whether Singhal distributed the converted

funds to several doctors, or kept the entire amount for himself, does not affect his

liability to Trustee for the full amount of his conversion. In other words, if a person

steals $1,000,000, they are liable for $1,000,000; the fact that they gave $500,000 to a

third-party does not alleviate any liability. Because Singhal was responsible for the

conversion of $1,078,500, the R&R did not err in its damages calculation.




7
  Singhal received $456,000 from AMEG and $58,200 from DHOM; in total, Singhal
received $514,200 in the alleged conversions.
                                             13
       Singhal says that he is entitled to a setoff for the amount of the settlement

reached between Trustee and Dr. Hemady, who is Singhal’s’ 50% partner in AMEG.

However, the settlement between Trustee and Dr. Hemady related to different claims

and/or theories of liability. It appears that $60,000 of the $250,000 settlement related to

a turnover claim under 11 U.S.C. §542 and the remaining $190,000 relates to unearned

monies. (Doc. 13, p. 19). Because the claims against Hemady were not parallel claims

of conversion, and the law allows for “some overlap,” while not barring double recovery,

the Court sees no reason to setoff the Hemady settlement amount from Singhal’s

liability for conversion. Accordingly, Objection #6 is overruled.

                                   VII. CONCLUSION
       For the reasons stated above, the R&R is adopted in its entirety. The Trustee’s

motion for summary judgment on Count V – Common Law Conversion in the amount of

$1,078,500.00, is GRANTED; Singhal’s motion for summary judgment on Count V -

Statutory Conversion is GRANTED; and Singhal’s summary judgment motion on Count

IV (Breach of Statutory Duty) is DENIED.



SO ORDERED.


                                                 s/Avern Cohn
                                                 AVERN COHN
                                                 UNITED STATES DISTRICT JUDGE

Dated: 8/13/2019
Detroit, Michigan




                                            14
